Title: To James Madison from John Gavino, 18 May 1804 (Abstract)
From: Gavino, John
To: Madison, James


18 May 1804, Gibraltar. No. 150. “By my last Communication No: 149 [10 May 1804] I had the honour of anexing Copy of one from Stephen Cathalan Junr: Esqr. Comercial agent at Marseilles in conformity to his request, but have not heard further from him on the Subject of the Tunis Warr. Capn: Dogget in the Brig Albion from Marseilles for Boston arrived the 15th: Int: in 12 days, who informed me that Several Vessels had arrived there from Tunis & the Coast, but knew nothing of the Bashaw having Declared Warr to the U. S. I have also a Letter from Colll. Lear of Algier dated 27th: Ulto: wherein he mentions the arrival of a Vessel from Tunis, but says nothing regarding the Warr; from all which I am lead to believe the acct: sent by Mr: Cathalan is premature, tho Commodor Prible in his last Letter to me 19th: March last—was very apprehensive about it. Consul OBrion & family had left Algiers for Syracuse.”
